In this negligence action, brought by the plaintiff pursuant to the provisions of sections 130 and 133 of the Decedent Estate Law, judgment entered upon an agreed statement of facts unanimously affirmed, with costs. In. our opinion, the plaintiff is not the proper party plaintiff for the reason that she was not the widow of the decedent,' nor did she bear any relationship to him. Upon the conceded facts, the Surrogate’s Court of Richmond County had no jurisdiction and the limited letters of administration issued to the plaintiff were void and, therefore, subject to collateral attack. Present — Close, P. J., Hag-arty, Carswell, Johnston and Lewis, JJ.